EXHIBIT 21 SUBSIDIARIES OF BALDWIN & LYONS, INC. NAME STATE OR JURISDICTION OF ORGANIZATION OR INCORPORATION Protective Insurance Company Indiana Sagamore Insurance Company (1) Indiana B&L Insurance, Ltd. Bermuda B&L Brokerage Services, Inc. Indiana Transportation Specialty Insurance Agency, Inc. Michigan Protective Specialty Insurance Company (2) Indiana Baldwin and Lyons Capital Markets, LLC Delaware Wholly-owned subsidiary of Protective Insurance Company Wholly-owned subsidiary of Protective Insurance Company - 80 -
